Mr. Chief Justice Siiepakd
delivered the opinion of the Court:
The court did not err in discharging the writ and remanding the petitioners to the custody of the marshal for delivery to the agent of the State of Wisconsin.
An affidavit in accordance with the criminal procedure of the State is a sufficient charge of an offense against the laws of the State to warrant extradition, Re Strauss, 197 U. S. 324, 331, 49 L. ed. 774, 778, 25 Sup. Ct. Rep. 535.
The demand for extradition founded on said complaint, and the warrant issued thereon, is in compliance with the law. No objection has in fact been made to its formality. Without analyzing the complaint, it is sufficient to say that it substantially charges the crime; and that is enough. Pierce v. Creecy, 210 U. S. 387, 52 L. ed. 1113, 28 Sup. Ct. Rep. 714; Strassheim v. Daily, 221 U. S. 281, 282, 55 L. ed 735, 737, 31 Sup. Ct. Rep. 558.
In habeas corpus proceedings seeking to discharge one who has been held for delivery to the agent of a State upon demand of the governor thereof, the court will not consider matters of defense to the charge, or whether the proceedings were instigated by malice or improper motives. Depoilly v. Palmer, 28 App. D. C. 324, 328, and cases there cited.
The judgment is affirmed with costs. , Affirmed.